Exhibit 10.12

EXECUTION VERSION

FIRST AMENDMENT

TO SECOND LIEN CREDIT AND GUARANTY AGREEMENT

THIS FIRST AMENDMENT TO SECOND LIEN CREDIT AND GUARANTY AGREEMENT (this
“Amendment”) is dated as of October 13, 2009 and is entered into by and among
BOISE PAPER HOLDINGS, L.L.C., a Delaware limited liability company (“Borrower”),
LEHMAN COMMERCIAL PAPER INC. (“LCPI”), as Administrative Agent (“Administrative
Agent”) and as Collateral Agent (“Collateral Agent”), BARCLAYS BANK PLC
(“Barclays”), the GUARANTORS listed on the signature pages hereto, and J.P.
MORGAN SECURITIES INC. (“Arranger”), and is made with reference to that certain
SECOND LIEN CREDIT AND GUARANTY AGREEMENT dated as of February 22, 2008 (as
amended through the date hereof, the “Credit Agreement”), by and among Borrower,
Guarantors, the Lenders from time to time party thereto, Administrative Agent,
Collateral Agent, GOLDMAN SACHS CREDIT PARTNERS L.P., as Syndication Agent, and
LEHMAN BROTHERS INC., as Documentation Agent. Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement after giving effect to this Amendment.

RECITALS

WHEREAS, Credit Parties have requested that Requisite Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and

WHEREAS, the Lenders signatory to an acknowledgement and consent in the form
attached hereto as Annex A (a “Lender Consent Letter”) and the signatories
hereto have consented pursuant to Section 10.5 of the Credit Agreement to this
Amendment, and have authorized the Administrative Agent to execute this
Amendment on their behalf, on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. AMENDMENTS TO CREDIT AGREEMENT; CONSENT

Subject to the occurrence of the First Amendment Effective Date (as defined
below):

 

1.1 Amendments to Section 1.

A. Section 1.1 of the Credit Agreement is amended by adding the following
definitions in proper alphabetical sequence:

“Expected Seller Note Repayment” means $52,000,000.



--------------------------------------------------------------------------------

“First Amendment” means the First Amendment to Second Lien Credit and Guaranty
Agreement, dated as of October 13, 2009, among Borrower, Guarantors, Lenders
party thereto, Collateral Agent, and the other parties thereto.

“First Amendment Effective Date” as defined in the First Amendment.

“Permitted Junior Payment Amount” means, as of any date:

(a) the sum, for all such Fiscal Years commencing with the Fiscal Year ending on
December 31, 2009, of the portion of Consolidated Excess Cash Flow for any
Fiscal Year for which the financial statements required by Section 5.1(c) and
the related Compliance Certificate required by Section 5.1(d) shall have been
delivered on or prior to such date that Borrower is not required to apply to
prepay the loans under the First Lien Credit Agreement pursuant to
Section 2.14(d) thereof; minus

(b) the aggregate principal amount of term loans under the First Lien Credit
Agreement repaid pursuant to Section 2.14(g) thereof; minus

(c) the amount, if any, by which the sum of (i) the aggregate amount of
repurchases by Borrower on the First Amendment Effective Date of Loans (and
payments of accrued interest and premium thereon arising therefrom) as and to
the extent contemplated by Section II of the First Amendment and (ii) the
Expected Seller Note Repayment, exceeds the aggregate proceeds (net of
underwriting discounts and commissions) of the issuance of the Permitted
Unsecured Notes on the First Amendment Effective Date; minus

(d) the portion of the Permitted Junior Payment Amount previously utilized
pursuant to Section 6.4(n).

“Permitted Purchase” means the purchase of Loans by Borrower from one or more
Lenders, whether by open market purchase, Dutch auction, negotiated transaction,
or otherwise, from time to time in accordance with Section 10.6(j).

“Permitted Senior Notes” means Indebtedness that (i) matures after, and does not
require any scheduled amortization, or other scheduled prepayments, repurchases
or redemptions, of principal prior to, the Maturity Date (it being understood
that such Indebtedness may have mandatory prepayment, repurchase or redemptions
provisions satisfying the requirement of clause (ii) below), (ii) has terms and
conditions (other than interest rate and redemption premiums), taken as a whole,
that are not materially less favorable to Borrower as the terms and conditions
customary at the time of the incurrence thereof for high-yield senior debt
securities and (iii) is incurred by Borrower, a Guarantor, or any combination
thereof; provided that both immediately prior to, and after giving effect to the
incurrence thereof and the application of the proceeds therefrom on a pro forma
basis, (x) no Default shall exist or result therefrom and (y) Holdings will be
in compliance with the covenants set forth in Section 6.7; and provided,
further, that a certificate of an Authorized Officer delivered to Administrative
Agent at least ten days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
Holdings has determined in good faith that such terms and conditions satisfy the
requirements of clause (ii) above shall be conclusive evidence that such terms
and conditions satisfy such requirements.

 

2



--------------------------------------------------------------------------------

“Permitted Senior Notes Agreement” means any agreement, document or instrument
evidencing or governing any Permitted Senior Notes, as it may be amended,
restated, supplemented or modified from time to time.

“Permitted Subordinated Notes” means Indebtedness that (i) is subordinated to
the Obligations on terms customary at the time of the incurrence thereof for
high-yield subordinated debt securities issued in a public offering,
(ii) matures after, and does not require any scheduled amortization, or other
scheduled prepayments, repurchases or redemptions of principal prior to, the
Maturity Date (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemptions provisions satisfying the requirement of
clause (iii) below), (iii) has terms and conditions (other than interest rate
and redemption premiums), taken as a whole, that are not materially less
favorable to Borrower as the terms and conditions customary at the time of the
incurrence thereof for high-yield subordinated debt securities and (iv) is
incurred by Borrower, a Guarantor, or any combination thereof; provided that
both immediately prior to, and after giving effect to the incurrence thereof and
the application of the proceeds therefrom on a pro forma basis, (x) no Default
shall exist or result therefrom and (y) Holdings will be in compliance with the
covenants set forth in Section 6.7; and provided, further, that a certificate of
an Authorized Officer delivered to Administrative Agent at least ten days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that Holdings has determined in
good faith that such terms and conditions satisfy the requirements of clause
(iii) above shall be conclusive evidence that such terms and conditions satisfy
such requirements.

“Permitted Subordinated Notes Agreement” means any agreement, document or
instrument evidencing or governing any Permitted Subordinated Notes, as it may
be amended, restated, supplemented or modified from time to time.

“Permitted Unsecured Notes” means the Permitted Senior Notes and the Permitted
Subordinated Notes.

“Permitted Unsecured Notes Agreement” means any Permitted Senior Notes Agreement
or Permitted Subordinated Notes Agreement.

“Seller Note” means the Promissory Note, dated as of February 22, 2008, made by
Parent and payable to the order of Boise Cascade, L.L.C., a Delaware limited
liability company, or its registered assigns or transferees (as applicable), in
the initial principal amount of $41,000,000, together with any promissory notes
issued in exchange for, or in replacement of, the original promissory note (or
notes issued in exchange for or replacement of such note).

 

3



--------------------------------------------------------------------------------

B. Section 1.1 of the Credit Agreement is amended by deleting clause (iv) of the
definition of “Change of Control” and inserting the following new clause (iv) in
lieu thereof:

“(iv) any “change of control” or similar event under the First Lien Credit
Agreement or any Permitted Unsecured Notes Agreement shall occur.”

C. Section 1.1 of the Credit Agreement is amended by making the following
changes to the definition of “Consolidated Adjusted EBITDA”: (i) deleting the
existing clause (i)(o) appearing therein and inserting the following new clause
(i)(o) in lieu thereof: “any losses arising from or attributable to the
extinguishment, retirement, prepayment or modification, or acquisition by
Holdings or any of its Subsidiaries, of any Indebtedness of Holdings or any of
its Subsidiaries,”; and (ii) deleting the existing clause (ii)(b) appearing
therein and inserting the following new clause (ii)(b) in lieu thereof: “any
income arising from or attributable to the extinguishment, retirement,
prepayment or modification, or acquisition by Holdings or any of its
Subsidiaries, of any Indebtedness of Holdings or any of its Subsidiaries,”.

D. Section 1.1 of the Credit Agreement is amended by deleting clause (v) of the
definition of “Restricted Junior Payment” and inserting the following new clause
(v) in lieu thereof:

“(v) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Permitted
Senior Notes or any Subordinated Indebtedness.”

E. Section 1.1 of the Credit Agreement is amended by amending and restating the
definition of “Subordinated Indebtedness” as follows:

“Subordinated Indebtedness” means Indebtedness permitted under Section 6.1(n)
and Indebtedness pursuant to any Permitted Subordinated Notes.

F. Section 1.2 of the Credit Agreement is amended by adding the following
sentence to the end thereof:

“Notwithstanding any other provision contained herein, all accounting terms used
herein shall be construed, and all computations of amounts and ratios referred
to herein (including computations of Consolidated Total Debt) shall be made,
without giving effect to any election under Statement of Financial Accounting
Standards 159, The Fair Value Option for Financial Assets and Financial
Liabilities, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of Holdings or any of its
Subsidiaries at “fair value”, as defined therein.”

 

1.2 Amendments to Section 2.7.

A. Section 2.7(b) of the Credit Agreement is amended by adding the words “(and
any cancellations of Loans pursuant to Section 10.6(j))” immediately after the
phrase “in respect of the principal amount of the Loans” appearing in the third
sentence thereof.

 

4



--------------------------------------------------------------------------------

1.3 Amendments to Section 2.14.

A. Section 2.14(d) of the Credit Agreement is amended by adding the following
sentence to the end thereof:

“Notwithstanding the foregoing sentence, subject to Section 2.15(b), in the
event that there shall be Consolidated Excess Cash Flow for the Fiscal Year
ending December 31, 2009, Borrower shall, no later than ninety-five days after
the end of such Fiscal Year (and in lieu of any payment otherwise required under
the foregoing sentence with respect to such Fiscal Year), prepay the Loans as
set forth in Section 2.15(b) in an aggregate amount equal to (i) 50% of such
Consolidated Excess Cash Flow minus (ii) voluntary prepayments of the Loans and
voluntary repayments of the Loans (as defined in the First Lien Credit
Agreement) made from operating cash flow (excluding repayments of Revolving
Loans or Swing Line Loans (each as defined in the First Lien Credit Agreement)
except to the extent the Revolving Commitments (as defined in the First Lien
Credit Agreement) are permanently reduced in connection with such repayments)
minus (iii) the amount of Term Loans (as defined in the First Lien Credit
Agreement) prepaid pursuant to Section 2.14(g) of the First Lien Credit
Agreement.”

 

1.4 Amendments to Section 6.1.

A. Section 6.1(m) of the Credit Agreement is amended and restated as follows:

“(m) Permitted Unsecured Notes;”

 

1.5 Amendments to Section 6.3.

A. Section 6.3(i) of the Credit Agreement is amended by deleting the word “and”
at the end thereof and replacing it with a comma.

B. Section 6.3 of the Credit Agreement is amended by adding the following new
clause (j) after clause (i) appearing therein:

“(j) any restrictions appearing in Permitted Unsecured Notes Agreements as in
effect on the date of incurrence of the related Permitted Unsecured Notes and”.

C. Section 6.3 of the Credit Agreement is amended by renumbering the existing
clause (j) appearing therein as clause (k), and deleting the phrase “clauses
(a) through (i)” appearing in such clause and inserting the phrase “clauses
(a) through (j)” in lieu thereof.

 

1.6 Amendments to Section 6.4.

A. Section 6.4(h) of the Credit Agreement is amended by deleting the word “and”
at the end thereof.

B. Section 6.4(i) of the Credit Agreement is amended by deleting the period at
the end thereof and replacing it with a semicolon.

 

5



--------------------------------------------------------------------------------

C. Section 6.4 of the Credit Agreement is amended by adding the following as new
clauses (j), (k), (l), (m), (n) and (o) thereof:

“(j) any Credit Party may make regularly scheduled payments of interest and
principal, and, to the extent, if any, constituting Restricted Junior Payments,
payments of fees, expenses, and any other amount (other than interest and
principal), in each case in respect of Permitted Unsecured Notes or any guaranty
thereof;”

“(k) Borrower or any of its Subsidiaries may make Restricted Junior Payments to
Holdings, the proceeds of which will be used by Holdings solely for
distributions to Parent to repay, prepay or repurchase the Seller Note, in whole
or in part, so long as Parent applies the amount of any such Restricted Junior
Payment for such purpose promptly after receipt thereof;”

“(l) Intentionally Omitted;”

“(m) Intentionally Omitted;”

“(n) any Credit Party may (i) make Restricted Junior Payments in the form of
repayment, prepayment, redemption or repurchase of Indebtedness outstanding
under any Permitted Unsecured Notes; provided that at the time of the making
thereof, (y) no Event of Default shall have occurred and be continuing and
(z) the aggregate amount of each Restricted Junior Payment made in reliance on
this clause (n) shall not exceed the Permitted Junior Payment Amount at such
time; and (ii) make payments of accrued interest and premium on Indebtedness
outstanding under any Permitted Unsecured Notes arising from any Restricted
Junior Payment made in reliance on subclause (i) above; and”

“(o) any Credit Party may (i) make Restricted Junior Payments in the form of
repayment, prepayment, redemption or repurchase of Indebtedness outstanding
under any Permitted Unsecured Notes; provided that at the time of the making
thereof, (A) no Event of Default shall have occurred and be continuing and
(B) the aggregate amount of each Restricted Junior Payment made in reliance on
this clause (o) shall not exceed the amount, if any, by which the aggregate
proceeds (net of underwriting discounts and commissions) of the issuance of the
Permitted Unsecured Notes on the First Amendment Effective Date exceeds the sum
of (x) the aggregate amount of repurchases by Borrower on the First Amendment
Effective Date of Loans (and make payments of accrued interest and premium
thereon arising therefrom) as and to the extent contemplated by Section II of
the First Amendment and (y) the Expected Seller Note Repayment; and (ii) make
payments of accrued interest and premium on Indebtedness outstanding under any
Permitted Unsecured Notes arising from any Restricted Junior Payment made in
reliance on subclause (i) above.”

 

1.7 Amendments to Section 6.5.

A. Section 6.5(ix) of the Credit Agreement is amended by deleting the word “and”
at the end thereof and replacing it with a comma.

 

6



--------------------------------------------------------------------------------

B. Section 6.5 of the Credit Agreement is amended by adding the following new
clause (x) after clause (ix) appearing therein:

“(x) any restrictions appearing in Permitted Unsecured Notes Agreements as in
effect on the date of incurrence of the related Permitted Unsecured Notes”.

C. Section 6.5 of the Credit Agreement is amended by renumbering the existing
clause (x) appearing therein as clause (xi), and deleting the phrase “clauses
(i) through (ix)” appearing in such clause and inserting the phrase “clauses
(i) through (x)” in lieu thereof.

 

1.8 Amendments to Section 6.6.

A. Section 6.6(p) of the Credit Agreement is amended by deleting the word “and”
at the end thereof.

B. Section 6.6 of the Credit Agreement is amended by adding the following new
clause (q) after clause (p) appearing therein:

“(q) Investments in the form of acquisition by Holdings or any of its
Subsidiaries of the Seller Note, or any portion thereof; and”

C. Section 6.6 of the Credit Agreement is amended by renumbering the existing
clause (q) appearing therein as clause (r), and deleting the phrase “clause (q)”
appearing in such clause and inserting the phrase “clause (r)” in lieu thereof.

 

1.9 Amendments to Section 6.7.

A. Section 6.7(b) of the Credit Agreement is amended by deleting the last six
lines of the table set forth therein and inserting the following in lieu
thereof:

 

“December 31, 2009, and thereafter                    

   5.00:1.00”

 

1.10 Amendments to Section 6.11.

A. Section 6.11(f) of the Credit Agreement is amended by deleting the word “and”
at the end thereof.

B. Section 6.11(g) of the Credit Agreement is amended by deleting the period at
the end thereof and replacing it with “; and”.

C. Section 6.11 of the Credit Agreement is amended by adding the following as
new clause (h) thereof:

“(h) Holdings or any of its Subsidiaries may acquire the Seller Note, or any
portion thereof.”

 

7



--------------------------------------------------------------------------------

1.11 Amendments to Section 6.13.

A. Section 6.13(a)(i) of the Credit Agreement is amended by inserting the words
“, the Permitted Unsecured Notes Agreements” after the words “the other Credit
Documents” appearing therein.

B. Section 6.13(a)(iii)(B) of the Credit Agreement is amended by inserting the
words “and the Permitted Unsecured Notes Agreements” after the words “the
Related Agreements” appearing therein.

 

1.12 Amendments to Section 9.5.

A. Section 9.5 of the Credit Agreement is hereby amended by adding the following
new clause (c) to the end thereof:

“(c) Each Lender acknowledges that the Borrower is an Eligible Assignee
hereunder and may purchase Loans hereunder from Lenders from time to time,
subject to the restrictions set forth in this Agreement. Each Lender
acknowledges that in connection with Permitted Purchases, the Borrower currently
may have, and later may come into possession of, information regarding the Loans
or the Credit Parties hereunder that may be material and may not be available to
it (“Excluded Information”). Each Lender further acknowledges that the Excluded
Information may not be available to Administrative Agent or the other Lenders
hereunder.”

 

1.13 Amendments to Section 10.6.

A. Section 10.6 of the Credit Agreement is hereby amended by adding the
following new clause (j) at the end thereof:

“(j)(i) Notwithstanding anything to the contrary in paragraphs (b), (c), (d),
(e) and (f) of this Section or in the definition of “Assignment Agreement” and
“Eligible Assignee”, each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under and in
respect of any Loan to Borrower; provided that (i) each such assignment and
transfer shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any Loan, and (ii) no Default or Event of
Default shall have occurred and be continuing. On the Assignment Effective Date
with respect to each Permitted Purchase, Borrower shall be deemed to have
represented and warranted that the condition specified in clause (ii) above has
been satisfied (it being agreed that the assignor Lender in respect of such
Permitted Purchase and each Agent shall be entitled to rely, and shall not incur
any liability for relying, upon the foregoing representation and warranty of
Borrower). Any such assignment may be effected pursuant to an Assignment
Agreement (with such revisions as may be necessary or appropriate to conform to
the terms of this Section 10.6(j), which necessary or appropriate revisions
shall be deemed approved by Administrative Agent) or such other documentation as
may be acceptable to the assignor Lender and Borrower. Accrued interest on the
assigned Loans shall be payable on the applicable Assignment Effective Date in
accordance with Section 2.16.

 

8



--------------------------------------------------------------------------------

(ii) Notwithstanding anything herein or in the other Credit Documents to the
contrary, (A) on the Assignment Effective Date with respect to any Permitted
Purchase, all the Loans that shall have been sold, assigned or transferred to
Borrower pursuant thereto shall automatically (and without any further action on
the part of any Person) be deemed forgiven by Borrower and be deemed satisfied,
cancelled and no longer outstanding (and may not be resold by Borrower) for all
purposes of this Agreement and all of the other Credit Documents and
(B) Borrower shall be deemed not to have acquired pursuant thereto any rights or
obligations of a Lender, or to be a Lender, under this Agreement or any of the
other Credit Documents.

(iii) Notwithstanding anything herein or in the other Credit Documents to the
contrary, (A) no sale, assignment or transfer of rights and obligations under or
in respect of any Loan pursuant to any Permitted Purchase shall be deemed to be
a payment or prepayment of such Loan pursuant to, or for purposes of, Sections
2.13, 2.14, 2.15, 2.16 and 2.17 (and, for the avoidance of doubt, no Permitted
Purchase, or any payment in respect thereof or any forgiveness, satisfaction or
cancellation resulting therefrom, shall give rise to (x) any payment of premium
pursuant to Sections 2.13(b) and 2.13(c) or (y) any payment pursuant to
Section 2.17) and (B) Borrower shall be deemed to have made no representation or
warranty pursuant to paragraph (e) of this Section.

(iv) Borrower agrees that it shall not enter into any arrangement with any
Person pursuant to which such Person shall purchase and assume any Loan from any
Lender and subsequently sell, assign or transfer such Loan to Borrower in a
Permitted Purchase, in each case unless such Person, or Borrower, shall have
disclosed to such Lender, prior to the earlier of (A) the time as of which such
Lender shall have become irrevocably obligated to sell, assign or transfer such
Loan to such Person or (B) the Assignment Effective Date with respect to such
sale, assignment or transfer, that such Person is purchasing and assuming such
Loan with the intent of subsequently selling, assigning or transferring such
Loan to Borrower.

(v) Together with each delivery of a Compliance Certificate pursuant to
Section 5.1(d), Holdings will deliver to Administrative Agent, for the benefit
of the Lenders, a schedule of all Permitted Purchases consummated by Borrower
during the most recent fiscal quarter (in the case of any Compliance Certificate
accompanying financial statements delivered pursuant to Section 5.1(b)) or the
most recent fiscal year (in the case of any Compliance Certificate accompanying
financial statements delivered pursuant to Section 5.1(c)) (it being agreed that
such schedule shall be delivered as part of, and shall constitute a part of,
such Compliance Certificate).

 

1.14 Consent.

A. Each Lender hereby consents to the amendment of the First Lien Credit
Agreement in substantially the form of Annex I hereto.

 

9



--------------------------------------------------------------------------------

SECTION II. CERTAIN ASSIGNMENTS

A. Certain Assignments. On the First Amendment Effective Date, (i) each Lender
whose name appears on Exhibit II hereto (each, a “Selling Lender”) shall be
deemed to have sold, assigned and transferred all of its rights and obligations
under and in respect to its Loans in an aggregate principal amount set forth
next to its name on Exhibit II hereto, and Borrower shall be deemed to have
assumed and purchased, from each Selling Lender, all such rights and
obligations, in each case for a purchase price (expressed as a percentage of the
par amount of each such Loan) equal to 113.0%, and (ii) Borrower shall pay to
Arranger, for the account of each Selling Lender, the aggregate amount due to
such Selling Lender pursuant to clause (i) above. All such payments by Borrower
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, and shall be made to an account specified by Arranger for such
purpose.

B. Effectiveness and Recordation. Each sale, assignment, transfer, assumption
and purchase referred to in paragraph A of this Section shall constitute a
Permitted Purchase for all purposes of the Credit Agreement (including
Section 10.6(j) thereof), and shall be recorded by Administrative Agent in the
Register on the Amendment Effective Date (and the Amendment Effective Date shall
be deemed to be the “Assignment Effective Date” with respect to each such
Permitted Purchase).

C. No Assignment Agreement; No Fees. Notwithstanding anything to the contrary in
the Credit Agreement, as amended by this Amendment, no Assignment Agreement
shall be required to be executed or delivered, and no registration and
processing fee referred to in Section 10.6(d) of the Credit Agreement shall be
required to be paid, by any Selling Lender or Borrower in connection with any
Permitted Purchase consummated pursuant to paragraph A of this Section.

SECTION III. AMENDMENTS TO CREDIT AGREEMENT RELATING TO AGENT REPLACEMENT;
CONSENT

Subject to the occurrence of the Agent Replacement Effective Date (as defined
below):

 

3.1 Amendments to Section 1.

A. Section 1.1 of the Credit Agreement is amended by deleting the definition of
“LCPI” in its entirety.

 

3.2 Amendments to Certain Terms.

A. The Credit Agreement is further amended by deleting each instance of the
words “Lehman Commercial Paper Inc.” and “LCPI” and inserting the words
“Barclays Bank PLC” in lieu thererof.

 

10



--------------------------------------------------------------------------------

3.3 Consent.

A. Each Lender hereby consents to the resignation of LCPI as Administrative
Agent and as Collateral Agent, and effective upon the Agent Replacement
Effective Date appoints Barclays as successor Administrative Agent and successor
Collateral Agent. The requirement contained in Section 9.7 of the Credit
Agreement that the current Administrative Agent or Collateral Agent provide
prior notice to the Lenders of such resignation is hereby waived. Barclays, as
successor Administrative Agent, will notify the Lenders upon the occurrence of
the Agent Replacement Effective Date.

SECTION IV. CONDITIONS TO EFFECTIVENESS OF AMENDMENT AGREEMENT

This Amendment shall become effective (except as provided in Sections V and VI
below) as of the date hereof only upon the satisfaction of the following
condition precedent (the date of satisfaction of such condition being referred
to herein as the “Amendment Agreement Effective Date”):

A. Execution. Arranger (or its counsel) shall have received (i) a counterpart
signature page of this Amendment duly executed by each of the Credit Parties,
and (ii) a counterpart signature page of the Lender Consent Letter duly executed
by Requisite Lenders and each Selling Lender, (iii) a counterpart signature page
of this Amendment duly executed by Administrative Agent, (iv) a counterpart
signature page of this Amendment duly executed by Collateral Agent, and (v) a
counterpart signature page of this Amendment duly executed by Arranger.

SECTION V. CONDITIONS TO EFFECTIVENESS OF AMENDMENTS

The amendments, consents, waivers and assignments set forth in Sections I and II
of this Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent on or prior to
December 15, 2009 (the date of satisfaction of such conditions being referred to
herein as the “First Amendment Effective Date”):

A. Amendment Agreement. The Amendment Agreement Effective Date shall have
occurred.

B. First Lien Credit Agreement Amendment. The First Lien Credit Agreement
Amendment shall have become effective, and the “First Amendment Effective Date”
(as defined therein) shall have occurred, and Borrower shall have delivered to
Arranger a certificate of a Financial Officer to that effect.

C. Permitted Unsecured Notes Issuance. Borrower shall have received an aggregate
amount of proceeds (net of underwriting discounts and commissions) from the
issuance of the Permitted Unsecured Notes that is no less than (a) the aggregate
amount of Loans that is contemplated to be repurchased by Borrower pursuant to
Section II hereof, plus (b) the Expected Seller Note Repayment, minus
(c) $75,000,000.

SECTION VI. CONDITIONS TO EFFECTIVENESS OF AGENT REPLACEMENT

The amendments, consents, waivers and assignments set forth in Section III of
this Amendment shall become effective as of the effective date of the Agent
Replacement Agreement referred to below only upon the satisfaction of all of the
following conditions precedent (the date

 

11



--------------------------------------------------------------------------------

of satisfaction of such conditions being referred to herein as the “Agent
Replacement Effective Date”); provided that the consent in Section 3.3
(regarding Lender consent to replacement of the Administrative Agent and the
Collateral Agent) shall become effective on the Amendment Agreement Effective
Date:

A. Amendment Agreement. The Amendment Agreement Effective Date shall have
occurred, and Arranger (or its counsel) shall have received a counterpart
signature page of this Amendment duly executed by Barclays.

B. Agent Replacement Agreement. Administrative Agent, Collateral Agent,
Barclays, and Borrower shall have entered into an agreement acceptable to each
of them in their sole discretion effecting the resignation of LCPI as
Administrative Agent and Collateral Agent, the acceptance by Barclays of
appointment as successor Administrative Agent and Collateral Agent, the approval
thereof by Borrower in accordance with the Credit Agreement, and such other
terms related thereto as such parties shall agree.

SECTION VII. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, each Credit Party represents and
warrants as of the date hereof to each Lender that the following statements are
true and correct:

A. Due Authorization; Valid Agreement. The execution, delivery and performance
of this Amendment have been duly authorized by all necessary action on the part
of each Credit Party. This Amendment has been duly executed and delivered by
each Credit Party and constitutes a legal, valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability,
regardless of whether considered in a proceeding in equity or at law.

B. Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained herein and in the other Credit
Documents will be true and correct in all material respects (except that any
representation or warranty that is qualified as to materiality or Material
Adverse Effect will be true and correct in all respects) on and as of the First
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects (except that any representation or
warranty that is qualified as to materiality or Material Adverse Effect are true
and correct in all respects) on and as of such earlier date.

C. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.

 

12



--------------------------------------------------------------------------------

SECTION VIII. ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Credit Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Credit
Documents the payment and performance of all “Obligations” under each of the
Credit Documents to which it is a party (in each case as such terms are defined
in the applicable Credit Document).

Each Guarantor acknowledges and agrees that any of the Credit Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and
(ii) nothing in the Credit Agreement, this Amendment or any other Credit
Document shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.

SECTION IX. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

(i) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.

B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

13



--------------------------------------------------------------------------------

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS (WITHOUT REGARD TO CHOICE OF LAW RULES, OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE
OF NEW YORK.

D. Exculpation. Arranger, in connection with the execution, delivery and
performance of this Amendment, shall have the benefit of all the exculpatory and
similar protective provisions that are set forth in Section 9 of the Credit
Agreement for the benefit of any Agent (as if Arranger were included in the
definition of Agent), together with the benefit of all acknowledgements,
agreements and representations by the Lenders provided or made in connection
therewith.

E. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

[Remainder of this page intentionally left blank.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:     BOISE PAPER HOLDINGS, L.L.C.     By:  

/s/ Robert M. McNutt

      Name:  Robert M. McNutt      

Title:    Senior Vice President &

             Chief Financial Officer



--------------------------------------------------------------------------------

GUARANTORS:     BZ INTERMEDIATE HOLDINGS LLC     By:  

/s/ Robert M. McNutt

      Name:  Robert M. McNutt      

Title:    Senior Vice President &

             Chief Financial Officer

   

BOISE WHITE PAPER, L.L.C.

BOISE PACKAGING & NEWSPRINT, L.L.C.

BOISE CASCADE TRANSPORTATION HOLDINGS CORP.

BOISE WHITE PAPER SALES CORP.

BOISE WHITE PAPER HOLDINGS CORP.

INTERNATIONAL FALLS POWER COMPANY

MINNESOTA, DAKOTA & WESTERN RAILWAY COMPANY

BEMIS CORPORATION

B C T, INC

                                    By:  

/s/ Robert M. McNutt

      Name:  Robert M. McNutt      

Title:    Senior Vice President &

             Chief Financial Officer



--------------------------------------------------------------------------------

    LEHMAN COMMERCIAL PAPER INC.,     as Administrative Agent and as Collateral
Agent     By:  

/s/ Steve Shirreffs

      Name: Steve Shirreffs       Authorized Signatory



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

By:

 

 

  Authorized Signatory



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC., as Arranger By:  

/s/ Mark H. Radin

  Name: Mark H. Radin   Authorized Signatory



--------------------------------------------------------------------------------

Annex A

ACKNOWLEDGMENT AND CONSENT TO FIRST AMENDMENT

TO SECOND LIEN CREDIT AND GUARANTY AGREEMENT

 

To: Lehman Commercial Paper Inc., as Administrative Agent

     under the Second Lien Credit and Guaranty Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain SECOND LIEN CREDIT AND GUARANTY AGREEMENT
dated as of February 22, 2008 (as amended through the date hereof, the “Credit
Agreement”), by and among BOISE PAPER HOLDINGS, L.L.C., a Delaware limited
liability company (“Borrower”), the GUARANTORS party thereto, the LENDERS from
time to time party thereto, LEHMAN COMMERCIAL PAPER INC. (“LCPI”), as
Administrative Agent (“Administrative Agent”) and as Collateral Agent
(“Collateral Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as Syndication Agent,
and LEHMAN BROTHERS INC., as Co-Documentation Agents.

Borrower has requested certain amendments to the Credit Agreement on the terms
and conditions described in the First Amendment to Second Lien Credit and
Guaranty Agreement to which this Lender Consent Letter is attached as Annex A
(the “Amendment”).

Pursuant to Section 10.5 of the Credit Agreement, the undersigned Lender hereby
agrees and consents to all of the terms and conditions of the Amendment
(including the Lender consents and waivers set forth in Sections 1.14 and 3.3
thereof and, in the case of each Selling Lender, the sales, assignments and
transfers set forth in Section II) and authorizes the Administrative Agent to
execute the Amendment on behalf of such Lender.

Very truly yours,



--------------------------------------------------------------------------------

Exhibit I

Form of Amendment to First Lien Credit Agreement



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO CREDIT AND GUARANTY AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of October 13, 2009 and is entered into by and among BOISE PAPER
HOLDINGS, L.L.C., a Delaware limited liability company (“Borrower”), GOLDMAN
SACHS CREDIT PARTNERS L.P. (“GSCP”), as Administrative Agent (“Administrative
Agent”) and as Collateral Agent (“Collateral Agent”), the GUARANTORS listed on
the signature pages hereto, and J.P. MORGAN SECURITIES INC. (“Arranger”), and is
made with reference to that certain CREDIT AND GUARANTY AGREEMENT dated as of
February 22, 2008 (as amended through the date hereof, the “Credit Agreement”),
by and among Borrower, Guarantors, the Lenders from time to time party thereto,
GSCP, as Administrative Agent and as Collateral Agent, TORONTO DOMINION (TEXAS)
LLC, as Syndication Agent, and BANK OF AMERICA, N.A. and COBANK, ACB, as
Co-Documentation Agents. Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Credit Agreement after giving
effect to this Amendment.

RECITALS

WHEREAS, Credit Parties have requested that Requisite Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and

WHEREAS, the Lenders signatory to an acknowledgement and consent in the form
attached hereto as Annex A (a “Lender Consent Letter”) and the signatories
hereto have consented pursuant to Section 10.5 of the Credit Agreement to this
Amendment, and have authorized the Administrative Agent to execute this
Amendment on their behalf, on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. AMENDMENTS TO CREDIT AGREEMENT; CONSENT

Subject to the occurrence of the First Amendment Effective Date (as defined
below):

 

1.1 Amendments to Section 1.

A. Section 1.1 of the Credit Agreement is amended by adding the following
definitions in proper alphabetical sequence:

“Consolidated First Lien Secured Debt” means, as of any date of determination,
(a) the sum of (i) the aggregate stated balance sheet amount of all Indebtedness
of Holdings and its Subsidiaries that is secured by a Lien on any asset of
Holdings or any of its Subsidiaries (other than any such Indebtedness permitted
by Section 6.1(c)), determined on a consolidated basis in accordance with GAAP,
and (ii) that portion of obligations with respect to Capital Leases that is
classified as a capitalized



--------------------------------------------------------------------------------

liability on the balance sheet of Holdings and its Subsidiaries as of such date,
determined in accordance with GAAP, minus (b) the lesser of (i) the aggregate
amount of cash and Cash Equivalents (in each case, free and clear of all Liens,
other than nonconsensual Liens permitted by Section 6.2), included in the
consolidated balance sheet of Holdings and its Subsidiaries as of such date and
(ii) $35,000,000.

“Expected Seller Note Repayment” means $52,000,000.

“First Amendment” means the First Amendment to Credit and Guaranty Agreement,
dated as of October 13, 2009, among Borrower, Guarantors, Lenders party thereto,
Collateral Agent, and the other parties thereto.

“First Amendment Effective Date” as defined in the First Amendment.

“First Lien Secured Leverage Ratio” means the ratio as of the last day of any
Fiscal Quarter of (i) Consolidated First Lien Secured Debt as of such day to
(ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending on
such date.

“Permitted Junior Payment Amount” means, as of any date:

(a) the sum, for all such Fiscal Years commencing with the Fiscal Year ending on
December 31, 2009, of the portion of Consolidated Excess Cash Flow for any
Fiscal Year for which the financial statements required by Section 5.1(c) and
the related Compliance Certificate required by Section 5.1(d) shall have been
delivered on or prior to such date that Borrower is not required to apply to
prepay the Loans pursuant to Section 2.14(d); minus

(b) the aggregate principal amount of Term Loans prepaid pursuant to
Section 2.14(g); minus

(c) the amount, if any, by which the sum of (i) the aggregate amount of
Restricted Junior Payments made by Borrower in reliance on Section 6.4(l) and
(ii) the Expected Seller Note Repayment, exceeds the aggregate proceeds (net of
underwriting discounts and commissions) of the issuance of the Permitted
Unsecured Notes on the First Amendment Effective Date; minus

(d) the portion of the Permitted Junior Payment Amount previously utilized
pursuant to Sections 6.4(m) and 6.4(n).

“Permitted Senior Notes” means Indebtedness in an aggregate principal amount not
to exceed at the time of incurrence thereof (i) $300,000,000 plus (ii) the
Permitted Unsecured Notes Amount at such time minus (iii) the aggregate
principal amount of Permitted Unsecured Notes outstanding at such time, that
(A) matures after, and does not require any scheduled amortization, or other
scheduled prepayments, repurchases or redemptions, of principal prior to, the
Tranche B Term Loan Maturity Date (it being understood that such Indebtedness
may have mandatory prepayment, repurchase or redemptions provisions satisfying
the requirement of clause (B) below), (B) has terms and conditions (other than
interest rate and redemption premiums), taken as a whole, that



--------------------------------------------------------------------------------

are not materially less favorable to Borrower as the terms and conditions
customary at the time of the incurrence thereof for high-yield senior debt
securities and (C) is incurred by Borrower, a Guarantor, or any combination
thereof; provided that both immediately prior to, and after giving effect to the
incurrence thereof and the application of the proceeds therefrom on a pro forma
basis, (x) no Default shall exist or result therefrom and (y) Holdings will be
in compliance with the covenants set forth in Section 6.7; and provided,
further, that a certificate of an Authorized Officer delivered to Administrative
Agent at least ten days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
Holdings has determined in good faith that such terms and conditions satisfy the
requirements of clause (B) above shall be conclusive evidence that such terms
and conditions satisfy such requirements.

“Permitted Senior Notes Agreement” means any agreement, document or instrument
evidencing or governing any Permitted Senior Notes, as it may be amended,
restated, supplemented or modified from time to time.

“Permitted Subordinated Notes” means Indebtedness in an aggregate principal
amount not to exceed at the time of incurrence thereof (i) the Permitted
Unsecured Notes Amount at such time minus (ii) the aggregate principal amount of
Permitted Unsecured Notes outstanding at such time, that (A) is subordinated to
the Obligations on terms customary at the time of the incurrence thereof for
high-yield subordinated debt securities issued in a public offering, (B) matures
after, and does not require any scheduled amortization, or other scheduled
prepayments, repurchases or redemptions of principal prior to, the Tranche B
Term Loan Maturity Date (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemptions provisions satisfying the
requirement of clause (C) below), (C) has terms and conditions (other than
interest rate and redemption premiums), taken as a whole, that are not
materially less favorable to Borrower as the terms and conditions customary at
the time of the incurrence thereof for high-yield subordinated debt securities
and (D) is incurred by Borrower, a Guarantor, or any combination thereof;
provided that both immediately prior to, and after giving effect to the
incurrence thereof and the application of the proceeds therefrom on a pro forma
basis, (x) no Default shall exist or result therefrom and (y) Holdings will be
in compliance with the covenants set forth in Section 6.7; and provided,
further, that a certificate of an Authorized Officer delivered to Administrative
Agent at least ten days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
Holdings has determined in good faith that such terms and conditions satisfy the
requirements of clause (C) above shall be conclusive evidence that such terms
and conditions satisfy such requirements.

“Permitted Subordinated Notes Agreement” means any agreement, document or
instrument evidencing or governing any Permitted Subordinated Notes, as it may
be amended, restated, supplemented or modified from time to time.

“Permitted Unsecured Notes” means the Permitted Senior Notes and the Permitted
Subordinated Notes.



--------------------------------------------------------------------------------

“Permitted Unsecured Notes Agreement” means any Permitted Senior Notes Agreement
or Permitted Subordinated Notes Agreement.

“Permitted Unsecured Notes Amount” means, with respect to incurrence of any
Permitted Unsecured Notes, such principal amount of Permitted Unsecured Notes
as, as of the date of incurrence thereof and after giving effect thereto, and
the application of proceeds thereof, on a pro forma basis (but excluding, for
purposes of determining Consolidated Total Debt, (i) any increase in the amount
of cash and Cash Equivalents resulting from the proceeds thereof and (ii) any
Permitted Unsecured Notes outstanding at that time), would not cause the
Leverage Ratio as of the last day of the Fiscal Quarter most recently ended on
or prior to such date to exceed 4.25 to 1.00.

“Second Lien Credit Agreement Amendment” as defined in the First Amendment.

“Seller Note” means the Promissory Note, dated as of February 22, 2008, made by
Parent and payable to the order of Boise Cascade, L.L.C., a Delaware limited
liability company, or its registered assigns or transferees (as applicable), in
the initial principal amount of $41,000,000, together with any promissory notes
issued in exchange for, or in replacement of, the original promissory note (or
notes issued in exchange for or replacement of such note).

B. Section 1.1 of the Credit Agreement is amended by deleting clause (iv) of the
definition of “Change of Control” and inserting the following new clause (iv) in
lieu thereof:

“(iv) any “change of control” or similar event under the Second Lien Credit
Agreement or any Permitted Unsecured Notes Agreement shall occur.”

C. Section 1.1 of the Credit Agreement is amended by making the following
changes to the definition of “Consolidated Adjusted EBITDA”: (i) deleting the
existing clause (i)(o) appearing therein and inserting the following new clause
(i)(o) in lieu thereof: “any losses arising from or attributable to the
extinguishment, retirement, prepayment or modification, or acquisition by
Holdings or any of its Subsidiaries, of any Indebtedness of Holdings or any of
its Subsidiaries,”; (ii) deleting the existing clause (ii)(b) appearing therein
and inserting the following new clause (ii)(b) in lieu thereof: “any income
arising from or attributable to the extinguishment, retirement, prepayment or
modification, or acquisition by Holdings or any of its Subsidiaries, of any
Indebtedness of Holdings or any of its Subsidiaries,”; (iii) deleting the words
“For purposes of calculating the financial covenants in Sections 6.7(a) and
6.7(b),” appearing in the last sentence thereof and inserting the words “For
purposes of calculating the financial covenants in Sections 6.7(a), 6.7(b) and
6.7(e),” in lieu thereof; and (iv) inserting at the end thereof the following
sentence:

“For purposes only of calculating the Permitted Unsecured Notes Amount,
Consolidated Adjusted EBITDA for any period shall be reduced by the amount of
credits described in Section 6426 of the Internal Revenue Code that would
otherwise be included in Consolidated Adjusted EBITDA for such period (net of
Taxes and other amounts in respect of such credits that would otherwise reduce
Consolidated Adjusted EBITDA for such period).”



--------------------------------------------------------------------------------

D. Section 1.1 of the Credit Agreement is amended by deleting clause (v) of the
definition of “Restricted Junior Payment” and inserting the following new clause
(v) in lieu thereof:

“(v) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, the Second Lien
Credit Agreement, any Permitted Senior Notes or any Subordinated Indebtedness.”

E. Section 1.1 of the Credit Agreement is amended to insert at the end of the
definition of “Second Lien Credit Agreement” the words “; provided that no
Permitted Unsecured Notes Agreement shall be deemed to constitute the Second
Lien Credit Agreement”.

F. Section 1.1 of the Credit Agreement is amended by amending and restating the
definition of “Subordinated Indebtedness” as follows:

“Subordinated Indebtedness” means Indebtedness permitted under Section 6.1(n)
and Indebtedness pursuant to any Permitted Subordinated Notes.

G. Section 1.2 of the Credit Agreement is amended by adding the following
sentence to the end thereof:

“Notwithstanding any other provision contained herein, all accounting terms used
herein shall be construed, and all computations of amounts and ratios referred
to herein (including computations of Consolidated First Lien Secured Debt and
Consolidated Total Debt) shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities, or any successor thereto (including
pursuant to the Accounting Standards Codification), to value any Indebtedness of
Holdings or any of its Subsidiaries at “fair value”, as defined therein.”

 

1.2 Amendments to Section 2.14.

A. Section 2.14(d) of the Credit Agreement is amended by adding the following
sentence to the end thereof:

“Notwithstanding the foregoing sentence, subject to Section 2.15(c), in the
event that there shall be Consolidated Excess Cash Flow for the Fiscal Year
ending December 31, 2009, Borrower shall, no later than ninety-five days after
the end of such Fiscal Year (and in lieu of any payment otherwise required under
the foregoing sentence with respect to such Fiscal Year), prepay the Loans as
set forth in Section 2.15(b) in an aggregate amount equal to (i) 50% of such
Consolidated Excess Cash Flow minus (ii) voluntary prepayments of the Loans made
from operating cash flow (excluding repayments of Revolving Loans or Swing Line
Loans except to the extent the Revolving Commitments are permanently reduced in
connection with such repayments) minus (iii) the amount of Term Loans prepaid
pursuant to Section 2.14(g).”



--------------------------------------------------------------------------------

B. Section 2.14 is hereby amended by inserting the following as new clause
(g) thereof:

“(g) First Amendment. Subject to Section 2.15(c), Borrower shall, on the First
Amendment Effective Date, prepay Term Loans in the amount of $75,000,000.”

 

1.3 Amendments to Section 6.1.

A. Section 6.1(c) of the Credit Agreement is amended by adding the following at
the end thereof:

“(which amount shall be reduced by the aggregate principal amount of such
Indebtedness repurchased by Borrower (including pursuant to the Second Lien
Credit Agreement Amendment) and cancelled pursuant to the terms thereof).”

B. Section 6.1(m) of the Credit Agreement is amended and restated as follows:

“(m) Permitted Unsecured Notes;”

 

1.4 Amendments to Section 6.3.

A. Section 6.3(i) of the Credit Agreement is amended by deleting the word “and”
at the end thereof and replacing it with a comma.

B. Section 6.3 of the Credit Agreement is amended by adding the following new
clause (j) after clause (i) appearing therein:

“(j) any restrictions appearing in Permitted Unsecured Notes Agreements as in
effect on the date of incurrence of the related Permitted Unsecured Notes and”.

C. Section 6.3 of the Credit Agreement is amended by renumbering the existing
clause (j) appearing therein as clause (k), and deleting the phrase “clauses
(a) through (i)” appearing in such clause and inserting the phrase “clauses
(a) through (j)” in lieu thereof.

 

1.5 Amendments to Section 6.4.

A. Section 6.4(a) of the Credit Agreement is amended and restated in its
entirety as follows:

“(a) Borrower may (i) make regularly scheduled payments of principal and
interest due in respect of Indebtedness incurred under the Second Lien Credit
Agreement, (ii) make mandatory prepayments of principal and interest due in
respect of Indebtedness incurred under the Second Lien Credit Agreement that are
required under the Second Lien Credit Agreement, but only to the extent
permitted under Sections 2.15(b) and 2.15(c), and (iii) to the extent, if any,
constituting Restricted Junior Payments, make payments of fees, expenses and any
other amount (other than interest and principal) due in respect of Indebtedness
incurred under the Second Lien Credit Agreement;”



--------------------------------------------------------------------------------

B. Section 6.4(h) of the Credit Agreement is amended by deleting the word “and”
at the end thereof.

C. Section 6.4(i) of the Credit Agreement is amended by deleting the period at
the end thereof and replacing it with a semicolon.

D. Section 6.4 of the Credit Agreement is amended by adding the following as new
clauses (j), (k), (l), (m), (n) and (o) thereof:

“(j) any Credit Party may make regularly scheduled payments of interest and
principal, and, to the extent, if any, constituting Restricted Junior Payments,
payments of fees, expenses, and any other amount (other than interest and
principal), in each case in respect of Permitted Unsecured Notes or any guaranty
thereof;”

“(k) Borrower or any of its Subsidiaries may make Restricted Junior Payments to
Holdings, the proceeds of which will be used by Holdings solely for
distributions to Parent to repay, prepay or repurchase the Seller Note, in whole
or in part, so long as Parent applies the amount of any such Restricted Junior
Payment for such purpose promptly after receipt thereof;”

“(l) Borrower may repurchase on the First Amendment Effective Date Indebtedness
outstanding under the Second Lien Credit Agreement (and make payments of accrued
interest and premium thereon arising therefrom) as and to the extent
contemplated by Section II of the Second Lien Credit Agreement Amendment;

“(m) Borrower may (i) make Restricted Junior Payments in the form of repayment,
prepayment, redemption or repurchase of Indebtedness outstanding under the
Second Lien Credit Agreement; provided that (x) the aggregate amount of such
Restricted Junior Payments shall not exceed $50,000,000, (y) at the time of the
making thereof, no Event of Default shall have occurred and be continuing and
(z) at the time of the making thereof, the aggregate amount of each Restricted
Junior Payment made in reliance on this clause (m) shall not exceed the
Permitted Junior Payment Amount at such time; and (ii) make payments of accrued
interest and premium on Indebtedness outstanding under the Second Lien Credit
Agreement arising from any Restricted Junior Payment made in reliance on
subclause (i) above;

“(n) any Credit Party may (i) make Restricted Junior Payments in the form of
repayment, prepayment, redemption or repurchase of Indebtedness outstanding
under the Second Lien Credit Agreement or any Permitted Unsecured Notes;
provided that (x) at the time of the making thereof, the aggregate amount of
each Restricted Junior Payment made in reliance on this clause (n) shall not
exceed the Permitted Junior Payment Amount at such time, (y) at the time of the
making thereof, no Event of Default shall have occurred and be continuing and
(z) the First Lien Secured Leverage Ratio, calculated as of the last day of the
Fiscal Quarter most recently ended prior to the time of the making of each
Restricted Junior Payment made in reliance on this clause (n), shall



--------------------------------------------------------------------------------

not exceed 2.0 to 1.0; and (ii) make payments of accrued interest and premium on
Indebtedness outstanding under the Second Lien Credit Agreement or any Permitted
Unsecured Notes arising from any Restricted Junior Payment made in reliance on
subclause (i) above; and

“(o) any Credit Party may (i) make Restricted Junior Payments in the form of
repayment, prepayment, redemption or repurchase of Indebtedness outstanding
under the Second Lien Credit Agreement or any Permitted Unsecured Notes;
provided that at the time of the making thereof, the aggregate amount of each
Restricted Junior Payment made in reliance on this clause (o) shall not exceed
the amount, if any, by which the aggregate proceeds (net of underwriting
discounts and commissions) of the issuance of the Permitted Unsecured Notes on
the First Amendment Effective Date exceeds the sum of (x) the aggregate amount
of Restricted Junior Payments made by Borrower in reliance on Section 6.4(l) and
(y) the Expected Seller Note Repayment; and (ii) make payments of accrued
interest and premium on Indebtedness outstanding under the Second Lien Credit
Agreement or any Permitted Unsecured Notes arising from any Restricted Junior
Payment made in reliance on subclause (i) above.

 

1.6 Amendments to Section 6.5.

A. Section 6.5(ix) of the Credit Agreement is amended by deleting the word “and”
at the end thereof and replacing it with a comma.

B. Section 6.5 of the Credit Agreement is amended by adding the following new
clause (x) after clause (ix) appearing therein:

“(x) any restrictions appearing in Permitted Unsecured Notes Agreements as in
effect on the date of incurrence of the related Permitted Unsecured Notes”.

C. Section 6.5 of the Credit Agreement is amended by renumbering the existing
clause (x) appearing therein as clause (xi), and deleting the phrase “clauses
(i) through (ix)” appearing in such clause and inserting the phrase “clauses
(i) through (x)” in lieu thereof.

 

1.7 Amendments to Section 6.6.

A. Section 6.6(p) of the Credit Agreement is amended by deleting the word “and”
at the end thereof.

B. Section 6.6 of the Credit Agreement is amended by adding the following new
clause (q) after clause (p) appearing therein:

“(q) Investments in the form of acquisition by Holdings or any of its
Subsidiaries of the Seller Note, or any portion thereof; and”

C. Section 6.6 of the Credit Agreement is amended by renumbering the existing
clause (q) appearing therein as clause (r), and deleting the phrase “clause (q)”
appearing in such clause and inserting the phrase “clause (r)” in lieu thereof.



--------------------------------------------------------------------------------

1.8 Amendments to Section 6.7.

A. Section 6.7(b) of the Credit Agreement is amended by deleting the last six
lines of the table set forth therein and inserting the following in lieu
thereof:

 

“December 31, 2009

   4.75:1.00  

March 31, 2010

   4.75:1.00  

June 30, 2010

   4.75:1.00  

September 30, 2010

   4.75:1.00  

December 31, 2010

   4.75:1.00  

March 31, 2011

   4.75:1.00  

June 30, 2011

   4.75:1.00  

September 30, 2011, and thereafter

   4.50:1.00”

B. Section 6.7 of the Credit Agreement is amended by inserting the following as
new clause (e) thereof:

“(e) First Lien Secured Leverage Ratio. Holdings shall not permit the First Lien
Secured Leverage Ratio as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending December 31, 2009, to exceed the correlative ratio
indicated:”

 

“Fiscal Quarter End

   First Lien
Secured Leverage Ratio

December 31, 2009

   3.25:1.00  

March 31, 2010

   3.25:1.00  

June 30, 2010

   3.25:1.00  

September 30, 2010

   3.25:1.00  

December 31, 2010

   3.25:1.00  

March 31, 2011

   3.25:1.00  

June 30, 2011

   3.25:1.00  

September 30, 2011, and thereafter

   3.00:1.00”

 

1.9 Amendments to Section 6.11.

A. Section 6.11(f) of the Credit Agreement is amended by deleting the word “and”
at the end thereof.

B. Section 6.11(g) of the Credit Agreement is amended by deleting the period at
the end thereof and replacing it with “; and”.

C. Section 6.11 of the Credit Agreement is amended by adding the following as
new clause (h) thereof:

“(h) Holdings or any of its Subsidiaries may acquire the Seller Note, or any
portion thereof.”



--------------------------------------------------------------------------------

1.10 Amendments to Section 6.13.

A. Section 6.13(a)(i) of the Credit Agreement is amended by inserting the words
“, the Permitted Unsecured Notes Agreements” after the words “the other Credit
Documents” appearing therein.

B. Section 6.13(a)(iii)(B) of the Credit Agreement is amended by inserting the
words “and the Permitted Unsecured Notes Agreements” after the words “the
Related Agreements” appearing therein.

 

1.11 Amendments to Section 8.1.

A. Section 8.1(l) of the Credit Agreement is amended by deleting clause
(ii) thereof and inserting the following new clause (ii) in lieu thereof:

“(ii) this Agreement, the Intercreditor Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof, the satisfaction in
full of the Obligations (other than contingent obligations for which no claim
has been made) and cancellation or expiration of all Letters of Credit (unless a
Letter of Credit Backstop is in place) in accordance with the terms hereof or
the termination thereof in accordance with its terms, and other than, in the
case of the Intercreditor Agreement, by reason of the payment in full of the
obligations under the Second Lien Credit Agreement in accordance with the terms
hereof) or shall be declared null and void, or Collateral Agent shall not have
or shall cease to have a valid and perfected Lien in any Collateral purported to
be covered by the Collateral Documents (other than Collateral not required to be
perfected and Collateral with an aggregate fair market value not exceeding
$5,000,000) with the priority required by the relevant Collateral Document, in
each case for any reason other than the failure of Collateral Agent or any
Secured Party to take any action within its control, or”

 

1.12 Consent and Waiver.

A. The Lenders hereby consent to the amendment of the Second Lien Credit
Agreement in substantially the form of Annex I hereto (the “Second Lien Credit
Agreement Amendment”).

B. The Lenders hereby consent, and instruct the Collateral Agent to consent, and
the Collateral Agent does hereby so consent, to payments and repurchases of
Indebtedness incurred under the Second Lien Credit Agreement (and payments of
accrued interest and premium thereon arising therefrom) (i) contemplated by
Section II of the Second Lien Credit Agreement or (ii) to the extent otherwise
permitted by the terms of the Credit Agreement, as amended by this Amendment
(without regard to Sections 6.14 and 6.15 of the Credit Agreement and
Section 5.3(b) of the Intercreditor Agreement), and hereby waive the provisions
of Sections 6.14 and 6.15 of the Credit Agreement and Section 5.3(b) of the
Intercreditor Agreement with respect thereto.



--------------------------------------------------------------------------------

SECTION II. CONDITIONS TO EFFECTIVENESS OF AMENDMENT AGREEMENT

This Amendment shall become effective (except as provided in Section III below)
as of the date hereof only upon the satisfaction of the following condition
precedent (the date of satisfaction of such condition being referred to herein
as the “Amendment Agreement Effective Date”):

A. Execution. Arranger (or its counsel) shall have received (i) a counterpart
signature page of this Amendment duly executed by each of the Credit Parties,
(ii) a counterpart signature page of the Lender Consent Letter duly executed by
Requisite Lenders, (iii) a counterpart signature page of this Amendment duly
executed by Administrative Agent and Collateral Agent, and (iv) a counterpart
signature page of this Amendment duly executed by Arranger.

SECTION III. CONDITIONS TO EFFECTIVENESS OF AMENDMENTS

The amendments, consents and waivers set forth in Section I of this Amendment
shall become effective as of the date hereof only upon the satisfaction of all
of the following conditions precedent on or prior to December 15, 2009 (the date
of satisfaction of such conditions being referred to herein as the “First
Amendment Effective Date”):

A. Amendment Agreement. The Amendment Agreement Effective Date shall have
occurred.

B. Fees. Arranger shall have received (i) for the account of each Lender (other
than a Defaulting Lender) that executes and delivers a copy of this Amendment to
Arranger (or its counsel) at or prior to 1:00 p.m. New York City time, on
October 13, 2009 (or such other time or date on which Arranger and Borrower
shall agree), a non-refundable amendment fee (the “Amendment Fee”) in an amount
equal to 0.25% of the sum of the Revolving Commitments and Term Loans, in each
case as of the First Amendment Effective Date (after giving effect to the
application of the prepayment described in Section 2.14(g) of the Credit
Agreement), of such Lender (it being understood that Borrower shall have no
liability for any such Amendment Fee if the First Amendment Effective Date does
not occur), and (ii) to the extent invoiced, reimbursement or other payment of
all out-of-pocket expenses required to be reimbursed or paid by Borrower
pursuant to Section 10.2 of the Credit Agreement.

C. Prepayment. Borrower shall have made the mandatory prepayment referred to in
Section 2.14(g) of the Credit Agreement, as amended by this Amendment, and all
payments of interest and other amounts payable therewith.

D. Second Lien Credit Agreement Amendment. The Second Lien Credit Agreement
Amendment shall have become effective, and the “First Amendment Effective Date”
(as defined therein) shall have occurred, and Borrower shall have delivered to
Arranger a certificate of a Financial Officer to that effect.

E. Permitted Unsecured Notes Issuance. Borrower shall have, substantially
contemporaneously with the First Amendment Effective Date, (a) received an
aggregate amount of proceeds (net of underwriting discounts and commissions)
from the issuance of the Permitted



--------------------------------------------------------------------------------

Unsecured Notes that is no less than (i) the aggregate amount of Indebtedness
outstanding under the Second Lien Credit Agreement that is contemplated to be
repurchased by Borrower pursuant to Section II of the Second Lien Credit
Agreement Amendment, plus (ii) the Expected Seller Note Repayment, minus
(iii) $75,000,000, and (b) made all the repurchases contemplated pursuant to
Section II of the Second Lien Credit Agreement Amendment.

F. Notice of Effectiveness. Borrower shall have provided written notice of the
occurrence of the First Amendment Effective Date to Administrative Agent and
Collateral Agent.

SECTION IV. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, each Credit Party represents and
warrants as of the date hereof to each Lender that the following statements are
true and correct:

A. Due Authorization; Valid Agreement. The execution, delivery and performance
of this Amendment have been duly authorized by all necessary action on the part
of each Credit Party. This Amendment has been duly executed and delivered by
each Credit Party and constitutes a legal, valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability,
regardless of whether considered in a proceeding in equity or at law.

B. Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained herein and in the other Credit
Documents will be true and correct in all material respects (except that any
representation or warranty that is qualified as to materiality or Material
Adverse Effect will be true and correct in all respects) on and as of the First
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects (except that any representation or
warranty that is qualified as to materiality or Material Adverse Effect is true
and correct in all respects) on and as of such earlier date.

C. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.

SECTION V. ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Credit Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Credit
Documents the payment and performance of all “Obligations” under each of the
Credit Documents to which it is a party (in each case as such terms are defined
in the applicable Credit Document).



--------------------------------------------------------------------------------

Each Guarantor acknowledges and agrees that any of the Credit Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and
(ii) nothing in the Credit Agreement, this Amendment or any other Credit
Document shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.

SECTION VI. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

(i) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.

B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS (WITHOUT REGARD TO CHOICE OF LAW RULES, OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE
OF NEW YORK.

D. Exculpation. Arranger, in connection with the execution, delivery and
performance of this Amendment, shall have the benefit of all the exculpatory and
similar protective provisions that are set forth in Section 9 of the Credit
Agreement for the benefit of any Agent (as if Arranger were included in the
definition of Agent), together with the benefit of all acknowledgements,
agreements and representations by the Lenders provided or made in connection
therewith.



--------------------------------------------------------------------------------

E. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:     BOISE PAPER HOLDINGS, L.L.C.     By:  

 

      Name:     Robert M. McNutt       Title:       Senior Vice President &    
                  Chief Financial Officer

 

 

S-1



--------------------------------------------------------------------------------

GUARANTORS:     BZ INTERMEDIATE HOLDINGS LLC     By:  

 

      Name:     Robert M. McNutt       Title:       Senior Vice President &    
                  Chief Financial Officer    

BOISE WHITE PAPER, L.L.C.

BOISE PACKAGING & NEWSPRINT, L.L.C.

BOISE CASCADE TRANSPORTATION HOLDINGS CORP.

BOISE WHITE PAPER SALES CORP.

BOISE WHITE PAPER HOLDINGS CORP.

INTERNATIONAL FALLS POWER COMPANY

MINNESOTA, DAKOTA & WESTERN RAILWAY COMPANY

BEMIS CORPORATION

B C T, INC

                                    By:  

 

      Name:     Robert M. McNutt      

Title:       Senior Vice President &

                Chief Financial Officer

 

S-2



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent and as Collateral
Agent By:  

 

  Authorized Signatory

 

S-3



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.,

as Arranger

By:  

 

  Authorized Signatory

 

S-4



--------------------------------------------------------------------------------

Annex A

ACKNOWLEDGMENT AND CONSENT TO

FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT

 

To: Goldman Sachs Credit Partners L.P., as Administrative Agent

     under the Credit and Guaranty Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain CREDIT AND GUARANTY AGREEMENT dated as of
February 22, 2008 (as amended through the date hereof, the “Credit Agreement”),
by and among BOISE PAPER HOLDINGS, L.L.C., a Delaware limited liability company
(“Borrower”), the GUARANTORS party thereto, the LENDERS from time to time party
thereto, GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as Administrative Agent
(“Administrative Agent”) and as Collateral Agent (“Collateral Agent”), TORONTO
DOMINION (TEXAS) LLC, as Syndication Agent, and BANK OF AMERICA, N.A. and
COBANK, ACB, as Co-Documentation Agents.

Borrower has requested certain amendments to the Credit Agreement on the terms
and conditions described in the First Amendment to Credit and Guaranty Agreement
to which this Lender Consent Letter is attached as Annex A (the “Amendment”).

Pursuant to Section 10.5 of the Credit Agreement, the undersigned Lender hereby
agrees and consents to all of the terms and conditions of the Amendment
(including the Lender consents and waivers set forth in Section 1.12 thereof)
and authorizes the Administrative Agent to execute the Amendment on behalf of
such Lender.

Very truly yours,



--------------------------------------------------------------------------------

Exhibit I

Form of Amendment to Second Lien Credit Agreement